DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 107 and 108 shown in Figure 2C-2C, elements 110 and 111 shown in Figure 2D, and element 2001 shown in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passivation layer disposed over the emitter layer of the top solar subcell and the etch stop layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” has been used to designate both a space vehicle and a multijunction solar cell [see paragraphs 0203 and 0210].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites: “further composing on antireflection structure disposed over the window layer…”.  It appears the recitation should read “further comprising an antireflection structure disposed over the window layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The limitation “the surface of the window layer having a band gap of greater than 2.5 eV” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a surface in the claim.  Therefore, it is not clear to which surface of the window layer the limitation refers to.  Accordingly, the limitation lacks antecedent basis.  Appropriate correction and clarification are required. 
Regarding claim 4
	The limitation “further comprising an oxidation etch stop layer disposed between the emitter layer of the top solar subcell and the window layer of the top solar subcell, the etch stop layer being composed of InAIP with the Al content of the etch stop layer in the range of 50 to 70% by mole fraction” is unclear and therefore renders the claim indefinite.  From further inspection of the specification, the etch stop layer does not appear to form part of the final multijunction solar cell structure as it is removed subsequently to the etching of the contact cap layer.  Accordingly, it is not clear if said layer forms part of the claimed multijunction solar cell.
Regarding claim 10
The limitation “wherein the oxidation process of the window layer within the MOCVD reactor is a wet oxidation process” is unclear and therefore renders the claim indefinite.  There is no prior recitation in claim 1, from which claim 10 depends, of an oxidation process and/or an MOCVD reactor.  The limitation lacks antecedent basis. Appropriate correction is required.
Regarding claim 13
The limitation “a sequence of layers of semiconductor material forming a solar cell disposed over the grading interlayer comprising a plurality of subcells including a second solar subcell disposed over and lattice mismatched with respect to the growth substrate, and at least a third solar subcell disposed over the second subcell” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 13 depends, recites “[a] multijunction solar cell including a plurality of solar subcells on a semiconductor growth substrate…”. It is not clear what constitutes “a solar cell”.  The claims are to a multijunction solar cell.  Further, the limitation “a plurality of subcells” had been previously recited in claim 1.  It is not clear if the subcells recited in the instant claim correspond to that in claim 1.  Examiner suggests amending the claim such that the language is consistent with the limitations recited in claim 1 in order to overcome this rejection. 
Regarding claims 14-15
Claims 14-15 are rejected at least based on their dependency on claim 13.
Regarding claim 16
The limitation “wherein the third and fourth solar subcells are lattice matched to the second solar subcell” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a second, third and/or fourth solar subcell.  The limitation lacks antecedent basis. Further, in light of claim 1, it appears that the fourth solar subcell corresponds to the top subcell.  Additionally, in light of claim 13, it is not clear how many subcells are required.  Appropriate correction and clarification are required. 
Regarding claim 18
	The limitations “a distributed Bragg reflector (DBR) structure disposed between a first solar subcell and a second or lower solar subcell”, “… the upper solar subcell”, “the first middle solar subcell” are unclear and therefore render the claim indefinite.  Claim 1, from which claim 18 depends, requires a plurality of solar subcells and recites “a top (or light facing) solar subcell”.  It is not clear what constitutes a first solar subcell, a second or lower solar subcell, and the upper solar subcell in light of the limitations recited in claim 1.  It is not clear if the “upper solar subcell” recited in the instant claim corresponds to the “top (or light facing) solar subcell” of claim 1.  It appears that it corresponds to the “first solar subcell” initially recited in the instant claim.  However, one of ordinary skill cannot reasonably ascertain the claimed structure.  Additionally, there is no prior recitation of a first middle solar subcell in either claim.  Therefore, this limitation lacks antecedent basis.  For purposes of applying art, it is interpreted that the upper solar subcell recited in the instant claim corresponds to the first solar subcell initially recited.  Appropriate correction for consistency and/or clarification is required. 
Regarding claims 3, 5-9, 11-12 and 17
Claims 3, 5-12 and 17 are rejected at least based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2010/0186822, Pan et al. 
Regarding claim 1
	Pan teaches a multijunction solar cell (200) [Fig. 2A and paragraph 0160] including a plurality of solar subcells (corresponding to top cell 207, middle cell 205 and bottom cell 203) on a semiconductor growth substrate (201) [Fig. 2A and paragraph 0027] comprising: 
a top (or light-facing) solar subcell (207) having an emitter layer and a base layer forming a photovoltaic junction [Fig. 2A, paragraphs 0027 and 0030], and a window layer (209) disposed adjacent to and above the emitter layer [Figs. 2A, paragraphs 0030-0032], the surface of the window layer (209) having a band gap of greater than 2.5 eV (4.0 eV) [paragraph 0032].
Regarding claim 3
	Pan teaches the multijunction solar cell (200) as set forth above, wherein the window layer (209) is oxidized throughout its entire thickness [paragraph 0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 8, 10, 11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al.
Regarding claims 1 and 3
	Derkacs teaches a multijunction solar cell [Fig. 2A and paragraph 0160] including a plurality of solar subcells (A1, B1, C1 and D1) on a semiconductor growth substrate (600) [Figs. 2A-2B and paragraph 0161] comprising: a top (or light-facing) solar subcell (corresponding to subcell A1) having an emitter layer (623) and a base layer (622) forming a photovoltaic junction [Figs. 2A-2B and paragraph 0174], and a window layer (624) disposed adjacent to and above the emitter layer (623) [Figs. 2A-2B and paragraph 0174].
Derkacs is silent to the surface of the window layer having a band gap of greater than 2.5 eV and to the window layer being oxidized throughout its entire thickness (instant claim 3).
	Pan teaches a multijunction solar cell (200) comprising a top solar subcell (207) including an emitter layer and a base layer forming a photovoltaic junction [Fig. 2A, paragraphs 0027 and 0030], wherein a window layer (209) that is oxidized throughout its thickness (“the entire portion or thickness of the window layer can be oxidized”) and has a band gap of around 4.0 eV (thereby meeting with the limitation of “greater than 2.5 eV”) [Fig. 2A, paragraphs 0007, 0032 and 0039].
	The oxidized window layer having the longer/expanded band gap of Pan prevents electrons and holes from being recombined at the top surface of the solar cell device and also improve the optical transparency of the window layer at the far blue end or ultraviolet region of the solar spectrum, thereby allowing these wavelengths to pass therethrough and improving the transmission of higher energy photons to the cell units of the solar cell device [paragraphs 0007 and 0032].
	Derkacs and Pan are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window layer of Derkacs such that it is oxidized throughout its entire thickness and has a band gap of greater than 2.5 eV, as in Pan, because an oxidized window layer having the longer/expanded band gap minimizes surface recombination of the photo-generated carriers at the top surface of the solar cell devices and improves the transmission of higher energy photons to the cell units of the solar cell device [paragraphs 0007 and 0032].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 8
The limitation “wherein the multijunction solar cell is fabricated in a MOCVD reactor, and the window material oxidized in a separate reaction apparatus by a wet or dry oxidation process” is considered a product-by-process limitation and, therefore, does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].  
Examiner notes that modified Derkacs teaches fabricating the multijunction solar cell in a MOCVD reactor [Derkacs, paragraphs 0091 and 0146-0148], and oxidizing the window material in a separate reaction apparatus (furnace 220) by a wet or dry oxidation process [Pan, Figs. 2A, 2B and 5, paragraphs 0029, 0032, 0034-0037, 0041 and 0049-0050].
Regarding claim 10
The limitation “wherein the oxidation process of the window layer within the MOCVD reactor is a wet oxidation process” is considered a product-by-process limitation and, therefore, does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Examiner notes that modified Derkacs teaches oxidizing the window material in a separate reaction apparatus (furnace 220) by a wet or dry oxidation process [Pan, Figs. 2A, 2B and 5, paragraphs 0029, 0032, 0034-0037, 0041 and 0049-0050].
Regarding claim 11
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the base (622) of the top solar subcell (A1) has a band gap that is equal to or greater than 1.83 eV (2.0 to 2.2 eV) [paragraphs 0047-0048].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 13
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the growth substrate (600) is composed of germanium [Derkacs, Figs. 2A-2B and paragraphs 0181-0182]; and further comprising: 
a first solar subcell (D1) disposed over or in the growth substrate (600) [Derkacs, Figs. 2A-2B and paragraphs 0181-0182]; 
a graded interlayer (606b) directly disposed over the first solar subcell (D1) [Derkacs, Fig. 2B and paragraph 0184]; 
a sequence of layers of semiconductor material forming a solar cell disposed over the grading interlayer (606b) comprising a plurality of subcells including a second solar subcell (C1) disposed over and lattice mismatched with respect to the growth substrate (600) [Derkacs, Fig. 2B, paragraphs 0030, 0090, 0136 and 0170], and at least a third solar subcell (B1) disposed over the second subcell (C1) [Derkacs, Fig. 2B, paragraph 0172], and wherein the top solar subcell (A1) is disposed over the third solar subcell (B1) [Derkacs, Fig. 2B and paragraph 00174]; 
wherein the graded interlayer (606b) has a band gap equal to or greater than that of the second subcell (C1) and is compositionally graded to lattice match the growth substrate (600) on one side and the second subcell (C1) on the other side [Derkacs, Fig. 2B, paragraphs 0184 and 0190]; and 
being composed of any of the As, P, N, Sb based III-V compound semiconductors subject to the constraints of having the in-plane lattice parameter in each of the sublayers of the grading interlayer (606b) throughout its thickness being greater than or equal to the lattice constant of the growth substrate (600) [Derkacs, paragraphs 0184-0190; see also claim 2 of Derkacs], and includes a plurality of N step-graded sublayers (where N is an integer and the value of N is 3 < N < 10) [Derkacs, paragraph 0188], wherein each successive sublayer has an incrementally greater lattice constant than the sublayer below it [Derkacs, paragraphs 0188-0190].
Regarding claim 14
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein: the top subcell (A1) is composed of a semiconductor compound including at least indium, aluminum and phosphorus [Derkacs, Fig. 2B and paragraph 0174]; the third solar subcell (B1) is composed of (i) an emitter layer composed of indium gallium phosphide or (aluminum) indium gallium arsenide [Derkacs, Fig. 2B and paragraph 0172], and a base layer composed of (aluminum) indium gallium arsenide [Derkacs, Fig. 2B and paragraph 0172]; or (ii) a semiconductor compound including at least indium, aluminum and phosphorus [Derkacs, Fig. 2B and paragraph 0172]; and the second solar cell (C1) is composed of indium gallium arsenide phosphide [Derkacs, Fig. 2B and paragraph 0170].
Regarding claim 16
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the third (B1) and fourth solar subcells (A1) are lattice matched to the second solar subcell (C1) [Derkacs, paragraphs 0063-0066 and 0136].
Regarding claim 17
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein one or more of the solar subcells have a base region and an emitter region forming a p-n junction [Derkacs, Figs. 2A-2B and 4, paragraphs 0211-0212], the base region having a gradation in doping that increases exponentially from a value in the range of 1 x 1015 to 1 x 1018 free carriers per cubic centimeter adjacent the p-n junction to a value in the range of 1 x 1016 to 4 x 1018 free carriers per cubic centimeter adjacent to the adjoining layer at the rear of the base region [Derkacs, Fig. 4 and paragraph 0214], and an emitter region having a gradation in doping that decreases from a value in the range of approximately 5 x 1018 to 1 x 1017 free carriers per cubic centimeter in the emitter region immediately adjacent the adjoining layer to a value in the range of 5 x 1015 to 1 x 1018 free carriers per cubic centimeter in the region emitter adjacent to the p-n junction [Derkacs, Fig. 4 and paragraph 0214]. 
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al. as applied to claims 1, 3, 8, 10, 11, 13, 14, 16 and 17 above, and further in view of US 2019/0013430, Jones-Albertus et al.
Regarding claim 2
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein the window layer is composed of a zinc blende lattice structure composed of any of the Zn, S, Se, Mg or Cd II-VI compound semiconductors subject to the constraints of having the in-plane lattice parameter through its thickness being greater than or equal to the lattice constant of the growth substrate (“…the window or BSF layers may utilize other semiconductor compounds, subject to lattice constant and band gap requirements, and may include…ZnSSe, CdSSe, SiGe, SiGeSn, and similar materials…” [Derkacs, paragraph 0231], having a band gap of greater than 2.6 eV (4.0 eV) [Pan, paragraph 0032], and the emitter (623) of the top solar subcell (A1) is composed of InAIGaP with the aluminum content in the range of 10 to 40% by mole fraction (between 0% to 40% by mole fraction) [Derkacs, Figs. 2A-2B, paragraphs 0031, 0159 and 0174-01755].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Modified Derkacs is silent to the window layer having a thickness of less than 100 nm. 
	Jones-Albertus teaches a multijunction solar cell comprising a top (Al)InGaP solar subcell including a window layer having a thickness of from 10 nm to 50 nm [paragraphs 0181 and 0186].
	Modified Derkacs and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the window layer of modified Derkacs to have a thickness in the range of 10 nm to 50 nm, as in Jones-Albertus, because such is a suitable thickness range for such window layers used in top (Al)GaInP solar subcells [Jones-Albertus, paragraphs 0181 and 0186].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 12
Modified Derkacs is silent to the emitter of the top solar subcell having a thickness of 80 nm, and the window layer disposed above the top solar subcell having a thickness of less than 220 Angstroms. 
Jones-Albertus teaches a multijunction solar cell comprising a top (Al)InGaP solar subcell including an emitter having a thickness in the range of 20 nm to 200 nm and a window layer having a thickness of from 100 Å to 500 Å (10nm to 50 nm; 1 nm = 10 Angstroms) [paragraphs 0181-0182 and 0186].
	Modified Derkacs and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the emitter layer and the window layer of modified Derkacs to have thicknesses in the range of from 20 nm to 200 nm and from 100 Å to 500 Å respectively, as in Jones-Albertus, because such are suitable thicknesses for such similar layers within a top (Al)InGaP solar subcell within a multijunction solar cell structure [Jones-Albertus, paragraphs 0181-0182 and 0186].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al. as applied to claims 1, 3, 8, 10, 11, 13, 14, 16 and 17 above, and further in view of US 2012/0285526, Jones-Albertus et al. (hereinafter “Jones-Albertus’526).
Regarding claim 5
	Modified Derkacs teaches (ii) a cap layer (625) disposed over the window layer (624) [Fig. 2B and paragraph 0176], with portions of the top surface of the cap layer (625) being subsequently etched down to the surface of the window layer (the cap layer 625 is patterned into separate contact regions over the window layer [Fig. 2B and paragraph 0176].
	Modified Derkacs does not teach (i) a passivation layer (disposed over the emitter layer of the top solar subcell, with the window layer being disposed directly over the passivation layer.
	Jones-Albertus’526 teaches a multijunction solar cell comprising a window layer (129) over a top/light receiving subcell (114), wherein a passivation layer (corresponding to window layer 131) disposed over the emitter layer (130) of the solar subcell (114) [Figs. 3A-3B and paragraphs 0027-0028], with the window layer (129) being disposed directly over the passivation layer (131) [Figs. 3A-3B and paragraphs 0027-0028].  The passivation layer (131) of Jones-Albertus’526 forming a high-quality interface between the window structure and emitter where there is minimal minority carrier recombination thereby decreasing the light absorption in the window structure and improving the overall current collection of the subcell [paragraph 0020].
Modified Derkacs and Jones-Albertus’526 are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multijunction solar cell in modified Derkacs to comprise a passivation layer disposed between the emitter and the window layer, as in Jones-Albertus’526, in order to form a high-quality interface between the window structure and emitter where there is minimal minority carrier recombination thereby decreasing the light absorption in the window structure and improving the overall current collection of the subcell [Jones-Albertus’526, paragraph 0020].
Regarding claim 6
The limitation “wherein portions of the window layer being exposed following etching of portions of the cap layer are subsequent subjected to an oxidation process” is considered a product by process limitation and, therefore, does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
	Examiner notes that modified Derkacs teaches oxidizing portions of the window layer being exposed following etching of portions of the cap layer [see Pan, Figs. 6A-6E and paragraphs 0049-0050].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al. as applied to claims 1, 3, 8, 10, 11, 13, 14, 16 and 17 above, and further in view of US 2014/0373906, Suarez et al. with evidentiary support provided by US 2020/0013665, Kim et al.
Regarding claim 7
	Modified Derkacs does not teach an antireflection structure disposed over the window layer, the antireflection structure including at least a sequence of four layers with successive low band gap and high band gap layers, wherein a low band gap layer is a layer with a bad gap of less than 3.5 eV, and a high band gap layer is a layer with a band gap of greater than 6 eV.
	Suarez teaches a multijunction solar cell comprising an antireflection structure (see 5-layer ARC in Fig. 3B) disposed over a window layer (see InAlP layer) [Fig. 3B and paragraphs 0039-0045 and 0048], the antireflection structure including at least a sequence of four layers (e.g., 5 layers) with successive low band gap and high band gap layers (TiO2/SiO2/TiO2/Al2O3/SiO2), wherein a low band gap layer is a layer with a bad gap of less than 3.5 eV (TiO2 has a band gap of about 3.0 eV) [see paragraph 0045 of evidentiary reference Kim], and a high band gap layer is a layer with a band gap of greater than 6 eV (SiO2 and Al2O3 have band gaps of 8.7 eV and 9.0 eV as evidenced by paragraph 0044 of Kim].  The antireflection structure of Suarez maximizing transmission of incident light into the active region of the semiconductor solar cell over a wide spectral band [paragraph 0002].
	Modified Derkacs and Suarez are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art to modify the multijunction solar cell of modified Derkacs to comprise the antireflection structure of Suarez in order to maximize the transmission of incident light into the active region of the semiconductor solar cell over a wide spectral band [Suarez, paragraph 0002].
Regarding claim 9
	Modified Derkacs does not teach a multilayer antireflection structure disposed over the window layer that includes a low band gap TiO2 layer and a high band gap Al2O3 layer adjacent thereto disposed over the window layer.
	Suarez teaches a multijunction solar cell comprising a multilayer antireflection structure (see 2-layer ARC in Fig. 3A) disposed over a window layer (see InAlP layer) that includes a low band gap TiO2 layer and a high band gap Al2O3 layer adjacent thereto disposed over the window layer [Fig. 3A and paragraphs 0039-0045 and 0048].

The antireflection structure of Suarez maximizing transmission of incident light into the active region of the semiconductor solar cell over a wide spectral band [paragraph 0002].
	Modified Derkacs and Suarez are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art to modify the multijunction solar cell of modified Derkacs to comprise the antireflection structure of Suarez in order to maximize the transmission of incident light into the active region of the semiconductor solar cell over a wide spectral band [Suarez, paragraph 0002].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al. as applied to claims 1, 3, 8, 10, 11, 13, 14, 16 and 17 above, and further in view of WO 2020/072458, Dowd et al.
Regarding claim 15
	Modified Derkacs teaches the multijunction solar cell as set forth above, wherein that band gap of the graded interlayer (606b) remains constant throughout its thickness with a value in the range of 1.15 eV to 1.41 eV throughout its thickness [Derkacs, paragraph 0184].
Modified Derkacs is silent to the graded interlayer having a thickness in the range of 100 to 500 nm.
	Dowd teaches a photovoltaic cell comprising a graded interlayer (corresponding to a metamorphic buffer) positioned to achieve a lattice constant transition between a smaller lattice constant and a larger lattice constant (or vice-versa) [Abstract], the metamorphic buffer having a thickness of 0.5 µm to 20 µm (500 nm to 20000 nm) [paragraph 0060].
	Modified Derkacs and Dowd are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the graded interlayer in modified Derkacs to have a thickness in the range of 0.5 µm to 20 µm, as in Dowd, because such is disclosed as a suitable thickness for a graded layer provided to achieve a gradual lattice constant transition between subcells comprising materials with different lattice constants 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0110614, Derkacs in view of US 2010/0186822, Pan et al. as applied to claims 1, 3, 8, 10, 11, 13, 14, 16 and 17 above, and further in view of US 2003/0145884, King et al.
Regarding claim 18
	Modified Derkacs teaches the multijunction solar cell as set forth above, further comprising: a distributed Bragg reflector (DBR) structure (608) disposed between a first solar subcell (C1) and a second or lower solar subcell (D1) and composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [Derkacs, Fig. 2B and paragraph 0167; see also claim 8 of Derkacs] and arranged so that light can enter and pass through the first solar subcell (C1) and at least a first portion of which light having a first spectral width wavelength range including the band gap of the first middle solar subcell can be reflected back into the first solar subcell (C1) by the DBR structure (608) [Derkacs, Fig. 2B, paragraphs 0166-0168; see also claim 8 of Derkacs], and 
a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths than the first spectral width wavelength range can be transmitted through the DBR structure (608) to the lower solar subcell (D1) disposed beneath the DBR structure (608) [Derkacs, Fig. 2B, paragraphs 0166-0168; see also claim 8 of Derkacs], and 
wherein the difference in refractive indices between the alternating layers in the DBR structure (608) is maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period of the DBR structure (608) determines the stop and its limiting wavelength [Derkacs, paragraph 0169], and wherein the DBR structure (608) includes a first DBR sublayer composed of a plurality of n type or p type AIx(In)Ga1-xAs layers [Derkacs, paragraph 0168; see also claim 8 of Derkacs], and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of N type or P type Aly(In)Ga1-yAs layers, where 0 < x <1, 0 < y < 1, and y is greater than x and (In) represents an amount of indium so that the DBR layers are lattice matched to the second or lower solar subcell [Derkacs, paragraph 0168; see also claim 8 of Derkacs].
	Modified Derkacs does not teach the alternating layers being lattice mismatched materials.

King discloses a solar conversion device (title) where it is known to use lattice-
mismatched layers in Brag reflector layers [paragraph 0052]. It would have been
obvious to one having ordinary skill in the art to have modified the DBR layers of
modified Derkacs such that they are lattice-mismatched as taught by King because it
forms a known DBR structure. A rationale to support a conclusion that a claim would
have been obvious is that all the claimed elements were known in the prior art and one
skilled in the art could have combined the elements as claimed by known methods with
no change in their respective functions, and the combination would have yielded nothing
more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex
Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425
U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement
Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea
Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0186822, Pan et al. in view of US 2019/0013430, Jones-Albertus et al.
Regarding claim 19
	Pan teaches a multijunction solar cell (200) [Fig. 2A and paragraph 0160] comprising: 
a top solar subcell (207) having an emitter layer and a base layer forming a photovoltaic junction [Fig. 2A, paragraphs 0027 and 0030], and a window layer (209) disposed over the emitter layer [Figs. 2A, paragraphs 0030-0032], the window layer (209) being composed of InAIP, or AIGaAs or AiInGaAs with a band gap of greater than 4 eV (around 4.0 eV) [paragraph 0032], and wherein the window layer (209) is oxidized throughout its entire thickness [paragraph 0039].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].  
Pan does not teach the window layer having a thickness of less than 100 nm.
	Jones-Albertus teaches a multijunction solar cell comprising a top (Al)InGaP solar subcell including a window layer having a thickness of from 10 nm to 50 nm [paragraphs 0181 and 0186].
	Pan and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the window layer of Pan to have a thickness in the range of 10 nm to 50 nm, as in Jones-Albertus, because such is a suitable thickness range for such window layers used in top (Al)GaInP solar subcells [Jones-Albertus, paragraphs 0181 and 0186].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 20
	Pan teaches a method of manufacturing a solar cell (200) [Fig. 2A and paragraph 0160], the method comprising:
forming a sequence of solar subcells (corresponding to top cell 207, middle cell 205 and bottom cell 203) with different band gaps on a substrate (201) [Fig. 2A and paragraphs 0027 and 0031];
the top (or light-facing) solar subcell (207) of the sequence of subcells (207, 205 and 203) having an emitter layer and a base layer forming a photovoltaic junction [Fig. 2A, paragraphs 0027 and 0030], 
depositing a window layer (209) disposed adjacent to and above the emitter layer of the top solar subcell (207) [Figs. 2A, paragraphs 0030-0032],
and oxidizing the entire surface of the window layer (209) using a wet or dry or a chemical oxidation process [paragraphs 0037, 0039 and 0041].
Pan oes not teach the window layer over being deposited to thickness of less than 30 nm.
	Jones-Albertus teaches a multijunction solar cell comprising a top (Al)InGaP solar subcell including a window layer having a thickness of from 10 nm to 50 nm [paragraphs 0181 and 0186].
	Pan and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the window layer of Pan to have a thickness in the range of 10 nm to 50 nm, as in Jones-Albertus, because such is a suitable thickness range for such window layers used in top (Al)GaInP solar subcells [Jones-Albertus, paragraphs 0181 and 0186].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0228216, Cornfeld teaches a multijunction solar cell comprising a plurality of solar subcells over a germanium growth substrate, wherein the top subcell includes a window layer having a gradation in doping from the region in the window layer adjacent to the emitter region to the region in the window layer adjacent to the surface layer overlying the window layer, so that minority carriers in the window layer experience an electric field which would tend to drive them in the direction of the emitter layer, thereby increasing the efficiency of the solar cell [Abstract and Fig. 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721